706 S.E.2d 468 (2011)
STATE of North Carolina
v.
Michael FORD.
No. 481P10.
Supreme Court of North Carolina.
March 10, 2011.
Michael Ford, for Ford, Michael.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 5th of November 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."